 Case 3:20-cv-01467-G-BT Document 13 Filed 07/23/21           Page 1 of 2 PageID 51



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CHRISTOPHER L. HAMES, SR.                   )
                                            )
                                            )
             Plaintiff,                     )
                                            )
V.                                          )         CASE NO. 3:20-CV-1467-G-BT
                                            )
PAMELA THIELKE, et al.,                     )
                                            )
             Defendants.                    )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       IT IS ORDERED that the plaintiff’s third and fourth amended complaints

(ECF Nos. 6, 9), construed as motions to amend, are DENIED. IT IS FURTHER

ORDERED that the plaintiff’s habeas claims are severed from this suit and the Clerk

of Court is DIRECTED to open a new habeas case pursuant to 28 U.S.C. § 2254

(nature of suit 530), for the now-severed claims and file a copy of this order in that


                                           -1-
 Case 3:20-cv-01467-G-BT Document 13 Filed 07/23/21           Page 2 of 2 PageID 52



case. The operative complaint (ECF No. 5) shall be docketed in the new case, and

the new case should be assigned to the same District Judge and Magistrate Judge as

the instant civil rights case. All future pleadings related to the severed habeas

matter shall be filed in the new case. By separate judgment, the plaintiff’s remaining,

non-habeas civil-rights claims will be dismissed with prejudice.

      SO ORDERED.

July 23, 2021




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                           -2-
